Citation Nr: 1218619	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-04 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for cold injury of the left foot.  

2.  Entitlement to service connection for cold injury of the right foot.  

3.  Entitlement to service connection for cold injury of the left hand.  

4.  Entitlement to service connection for cold injury of the right hand.

5.  Entitlement to service connection for cold injury of the left leg.

6.  Entitlement to service connection for a bilateral leg disability.  

7.  Entitlement to service connection for a right hip disability.  

8.  Entitlement to service connection for a low back disability.  

9.  Entitlement to service connection for a cervical spine disability.  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from April 1950 to December 1953.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from August 2005 and September 2008 decisions by the RO which denied the benefits sought on appeal.  

The Board remanded the appeal for additional development in September 2010.  

Although the RO characterized the issues involving the Veteran's legs and right hip as cold injury disabilities, it is evident from the Veteran's statements that he believes that these disabilities were due to an altered gait and not from cold injury.  Therefore, these issues have been restated to address the appropriate adjudicatory considerations of the Veteran's claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran is not shown to have residuals of cold injury of the feet or hands at present which is related to service.  

2.  The Veteran's current low back disability was not manifested until many years after service, and there is not competent, probative evidence that any current low back disability is related to service or any incident therein.  

3.  The Veteran is not shown to have a disability of the cervical spine, legs or right hip that is related to service or any incident therein.  


CONCLUSION OF LAW

1.  The Veteran does not have a disability of the feet due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655 (2011).  

2.  The Veteran does not have a disability of the hands due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655 (2011).  

3.  The Veteran does not have a disability of the legs due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655 (2011).  

4.  The Veteran does not have a right hip disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655 (2011).  

5.  The Veteran does not have a low back disability due to disease or injury which was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.655 (2011).  

6.  The Veteran does not have a cervical spine disability due to disease or injury which was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of this claim, the Board is required to ensure that the VA's duty to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June 2005 and April 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  The Veteran was scheduled for a VA examination in September 2010, but, without explanation, canceled the appointment and requested that his claim be adjudicated based on the evidence of record.  The Veteran was also afforded an opportunity for a personal hearing, but declined.  Additionally, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that his hands and feet were exposed to cold weather while walking perimeter patrol as an Air Force security guard in Orly, France, and that his hands are extremely sensitive in cold weather.  The Veteran also asserts that his left leg is a 1/2-inch shorter than his right, and that his current low back, right hip and cervical spine problems are the result of the prolonged walking in service.  

Initially, the Board notes that the Veteran has not presented any competent or credible medical evidence of a leg length discrepancy.  Although the Veteran asserted that his private chiropractor told him that his left leg is 1/2-inch short than the right, he has declined to provide VA with any private treatment records or authorization to obtain the alleged records.  The STRs do not show any complaints or findings suggesting a leg length discrepancy, an altered gait or any right hip problems in service.  The first reported right hip problem was on a VA outpatient note in June 2000, at which time the Veteran reported that it had been present for two weeks.  

The STRs show that the Veteran was seen for aching in his upper back (thoracic area) and in from his calves to his thighs, including his knees in August and September 1950.  The Veteran denied any history of rheumatic fever, and reported that his symptoms existed prior to service.  He also reported that two of his brothers had muscular deficiencies, and that both of them died from similar problems.  All clinical and diagnostic findings were within normal limits.  The examiner indicated that there was no organic pathology of the knees and that the Veteran's symptoms were muscular in nature, and he was treated with moist heat.  The STRs reflect no further complaints, treatment or abnormalities during the Veteran's more than three years of remaining service, and no pertinent abnormalities were noted on his separation examination in December 1953.  The Veteran's upper and lower extremities, feet, spine and musculoskeletal systems were normal on his separation examination  

VA outpatient records show that the Veteran was seen for right hip pain and swelling in his feet of two weeks duration in June 2000, and for right hip and left arm pain in August 2003.  VA x-ray studies in August 2003, showed no evidence of arthritic changes in the right hip and slight levoscoliosis of the lower lumbar spine with slight narrowing of the disc space at the L2-3 level, suggesting possible disc degeneration.  Examination of the Veteran's feet in April 2003 was within normal limits.  When seen by VA in January 2004, the Veteran reported that his right hip pain had resolved, but that he had left arm pain for several months.  All clinical findings were normal, and the examiner commented that his complaints strongly suggested a musculoskeletal origin.  

In September 2010, the Board remanded the appeal for a VA examination to determine the nature and etiology of the Veteran's complaints.  Although the Veteran was scheduled for an examination in September 2010, he contacted VA and canceled his appointment, and instructed the RO to adjudicate his appeal based on the evidence of record.  Parenthetically, the Board notes that the Veteran was also requested to submit records from his private chiropractor or to provide VA with authorization to obtain his treatment records on at least two occasions during the pendency of this appeal.  However, he declined to do so, and said that he wanted his claim to be adjudicated without his chiropractor's records.  Without the Veteran's cooperation, the Board is unable to undertake any additional development on this matter.  

VA regulations provide that in cases involving original claims where a claimant, without good cause, fails to report for a scheduled examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2011).  In this case, while there was evidence of treatment for vague muscular type pain in the thoracic area and from his calves to his thighs in service, the nature and etiology of the Veteran's current symptoms is not entirely clear and could not be ascertained without a current examination.  The purpose of the scheduled VA examination in September 2010 was to clarify the exact nature and etiology of any identified disability.  Without the Veteran's cooperation, the Board is unable to obtain a medical opinion as to whether any current disability is etiologically related to the symptoms he had in service.  Therefore, the Board will adjudicate the Veteran's claim based on the evidence of record.  Id.  

The STRs do not show any complaints, treatment or abnormalities for any specific injuries or any medical problems associated with cold exposure in service.  In fact, the STRs were completely silent for any complaints, treatment or abnormalities referable to his neck (cervical spine), hands or feet.  While the STRs reflect that the Veteran was seen for vague muscular type pain in his calves, knees, thighs and thoracic (mid-back) area within the first few months of service, there was no objective evidence of any pathology or disability at that time and no further complaints or treatment for any related problems during his more than three years of remaining service.  The first reported complaint of any right hip or foot problem was in 2000, more than 46 years after service.  Other than his reported complaints, the Veteran has not submitted any objective evidence of a current disability of the hands, feet, legs, right hip or cervical spine.  

The record includes a handwritten statement from a Dr. Wei Xiong, dated in December 2005 that describes the Veteran's complaints and the findings from the August 2003 VA x-ray study discussed above.  The statement does not provide any specific, independent findings or any medical opinion regarding the nature or etiology of the Veteran's disabilities.  Thus, the Board finds the report to be of little probative value.  

Although the Veteran is competent to provide evidence of visible symptoms, he may not be competent to offer a diagnosis or an opinion as to the nature or etiology of any current claimed disability.  Kahana.  The issues in this case do not involve a simple diagnosis; therefore, the Veteran is not competent to provide more than simple medical observations.  The etiology of the Veteran's claimed residuals of cold injury of the hands and feet, or any claimed disability of the back, neck, legs or right hip may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion regarding the etiology of his symptomatology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Given the foregoing, the Board finds the most probative evidence shows no injury or disability of the hands, feet, legs, back, neck or right hip in service and no competent, credible evidence suggesting a connection between the Veteran's claimed disabilities and service.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection and thus service connection must be denied. 

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for cold residuals of the left foot is denied.  

Service connection for cold residuals of the right foot is denied.  

Service connection for cold residuals of the left hand is denied.  

Service connection for cold residuals of the right hand is denied.  

Service connection for cold residuals of the left leg is denied.  

Service connection for cold residuals of the right leg is denied.  

Service connection for a bilateral leg disability is denied.  

Service connection for a right hip disability is denied.  

Service connection for a low back disability is denied.  

Service connection for a cervical spine disability is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


